PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Lu, Wen-Feng
Application No. 16/044,521
Filed: July 25, 2021
For: Automatic Transfer Switch utilizing back-to-back mounted Molded Case Circuit Breakers or Molded Case Switches to connect a load to a Normal Power Source and a Standby Power Source
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed October 26, 2021 and supplemented November 04, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the Notice to File Corrected Application Papers (Notice), mailed May 21, 2020.  The Notice set a period for reply of two (2) months from the mail date of the Notice.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained. Accordingly, the application became abandoned on July 22, 2020. A Notice of Abandonment was mailed on October 02, 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a substitute specification, (2) the petition fee of $1050, and (3)  a proper statement of unintentional delay. 

This application is being referred to the Office of Data Management for further processing into a patent. 







	
/JOANNE L BURKE/Lead Paralegal Specialist, OPET